Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, and 4-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iba (US 5,499,138) as applied in the last Office Action. 
Claim(s) 12 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Geng et al. (US 2019/0101767; hereinafter Geng) as applied in the last Office Action. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geng et al. (US 2019/0101767; hereinafter Geng) in view of Servatius et al. (US 2003/00908 13; hereinafter Servatius) as applied in the last Office Action. 
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geng in view of Servatius as applied to claim 1 above, and further in view of Gill et al. (US 9,746,593; hereinafter Gill) as applied in the last Office Action. 
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geng in view of Gill as applied in the last Office Action. 
Response to Arguments
Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive.
Applicant argues that “there is no structured surface of Iba that images sub-pixels onto an image surface as recited in claim 1”.  However, Examiner respectfully disagrees.  The optical element 40 of Iba clearly images the light from the pixels 2a and 2b on to a surface (i.e., a surface within the eye) (see Figs. 6 and 7).  Based on the broadest reasonable interpretation, the word “images” in claim 1 is interpreted as “to transmit or to convert” the incoming light.  Furthermore, the imaging display apparatus of Iba clearly reproduce a high-definition images by projecting pixels at a proper pitch on the retina in the user’s eye (see Abstract). Therefore, statement “If the element 40 imaged sub-pixels, the element would form real or virtual images of the sub-pixels, but no such images are formed by the element 40 since the light transmitted through the element 40 is in the form of approximately parallel beams” is not correct.  As such, the rejection of claim 1 and 4-11 as being anticipated by Iba is maintained. 
In regards to claim 5, Applicant argues that images taught by Iba is “real images, not virtual images”.  However, Examiner respectfully disagrees.  Based on the broadest reasonable interpretation, the term “virtual images” is interpreted as “virtual reality images”.  As such, Iba discloses the feature in claim 5. 
In regards to claim 9, Applicant argues that “There is no disclosure, express or inherently, or even suggestion that Fresnel zone block 40 substantially diffracts a first portion of the incident light and substantially refracts a different second portion of the incident light”.  However, Examiner respectfully disagrees.  According to col. 8, lines 22 to col. 9, lines 18, Ida describes the Fresnel plates A and B of the Fresnel zone block 40 are diffraction gratings that diffract lights of different orders.  Also, according to col. 9, lines 19-24, Ida describes that Fresnel zone block 40 is also functioning as a refracting lens such as the microlens array in a different embodiment.  Furthermore, based on the broadest reasonable interpretation, the term “refracts” is interpreted as “bends” or “change direction”.  As can be seen in Figs. 12 or 13, at least some portion of the incident light is refracted (i.e., bent or changed direction).  Thus, Iba discloses all the features in claim 9. 
In regards to claim 12, Applicant presented two arguments.  First, Applicant states that “the Office Action has provided no reasoning as to why Geng necessarily discloses a hybrid refractive and diffractive optical surface as recited in claim 12”.  However, Examiner respectfully disagrees.  Figs. 8A-8B and paragraphs 55-56 of Geng describe the function of the Fresnel assembly 120, which is to enlarge the sub-pixel images such that the dark spots or the gaps between the two adjacent sub-pixels are filled in by the imaged sub-pixels.  This function is clearly in line with the function as described by the hybrid refractive and diffractive optical surface as claimed in claim 12, which is to cause images from the sub-pixels to diffract in a way that fills the gaps between the sub-pixels without overlapping the imaged sub-pixels.  Namely, the Fresnel assembly 120 of Geng and the claimed “hybrid refractive and diffractive optical surface” in claim 12 perform the same function.  Furthermore, Applicant argues that “the Fresnel assembly 120 adjusts the image data but does not disclose that the Fresnel assembly images the array”.  However, as stated above in regards to claim 1, based on the broadest reasonable interpretation, the word “images” is interpreted as “to transmit or to convert” the incoming light.  In addition, Applicant seems to imply that word “images” to include the property of “optical power” of the optical element.  However, nowhere in claim 12 recites the limitation “optical power”.  As such, none of the arguments for claim 12 is persuasive.  Hence, the rejection is maintained. 
In regards to claim 1 under Geng in view of Servatius, Applicant argues that “the Fresnel assembly 120 adjusts the image data but does not disclose that the Fresnel assembly images the array”.  However, as stated above in regards to claim 1, based on the broadest reasonable interpretation, the word “images” is interpreted as “to transmit or to convert” the incoming light.  The Fresnel assembly 120 of Geng clearly images the sub-pixels by enlarging the sub-pixels such that the during viewing, the gaps between the sub-pixels are filled in by the enlarged sub-pixel images as shown in Fig. 8B.  In addition, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Furthermore, Servatius teaches that the optical film can be attached to an optical display panel (see paragraph 48).  Hence, it would have been obvious to a person of ordinary skill to combine the teaching of Geng and Servatius.  The combination would have yielded a predictable result of imaging the sub-pixels to an image surface. 
Regarding claims 13 and 14, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	As such, applicant’s arguments are not persuasive.  Hence, all the rejections as maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625